Citation Nr: 1036205	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  02-18 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for lumbar radiculopathy 
secondary to the service-connected lumbosacral myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran served with the Army National Guard (ARNG) from 
October 1965 to September 1971, with a period of active duty for 
training (ACDUTRA) from August 15, 1966 to December 20, 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico.  In January 2007 the Veteran testified before 
a decision review officer at the RO.  In February 2009, the 
Veteran testified before the undersigned Veterans Law Judge 
sitting at the RO.  A copy of the hearing transcripts are 
associated with the claims folder and have been reviewed.  In May 
2009, the Board remanded this matter for additional development.  
With respect to the claim decided herein, the Board finds that 
the Appeals Management Center (AMC) substantially complied with 
the May 2009 remand orders and no further action is necessary in 
this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998), where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


FINDING OF FACT

The preponderance of the evidence is against a finding that the 
Veteran has lumbar radiculopathy proximately due to or the result 
of the service-connected lumbosacral myositis or that is related 
to active service.


CONCLUSION OF LAW

Lumbar radiculopathy was not incurred or aggravated during 
service, and is not proximately due to or the result of service-
connected lumbosacral myositis.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

In correspondence dated October 2003, February 2006, May 2006 the 
Veteran was provided with the information and evidence necessary 
to substantiate his claim.  Specifically, the RO notified the 
Veteran of the information and evidence that VA would seek to 
provide and the information and evidence that he was expected to 
provide.  The RO satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2009).  VA informed him that it would make reasonable efforts to 
help him get evidence necessary to support his claim, 
particularly, medical records, if he gave VA enough information 
about such records so that VA could request them from the person 
or agency that had them.  In correspondence in March 2006 the RO 
specifically notified the Veteran of the process by which initial 
disability ratings and effective dates are established.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Defects as to the 
timeliness of the statutory and regulatory notice are rendered 
moot because the Veteran's claim on appeal have been fully 
developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO has obtained 
copies of the service treatment records and service medical 
reports.  VA outpatient and private treatment reports have been 
obtained.  Social Security Administration (SSA) records were 
requested in the Veteran's behalf.  SSA's reply dated in July 
2008 indicates that the Veteran's medical records had been 
destroyed.  The RO notified the Veteran in July 2008 that SSA 
records were no longer available and requested that he submit any 
SSA records that he may have in his possession.  There have been 
no SSA records received from the Veteran.  In addition the 
Veteran has been afforded VA medical examinations in reference to 
his claim on appeal, the most recent being August 2009.  The 
Veteran or his representative has not identified, and the record 
does not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  Given these facts, it appears that all 
available records have been obtained.  There is no further 
assistance that would be reasonably likely to assist the Veteran 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2). 

II.  Service Connection

At the outset, it is noted that the Board has reviewed all of the 
evidence in the Veteran's claims folder.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Federal Circuit has held that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize 
the relevant evidence where appropriate.

Service connection will be granted for disability resulting from 
injury or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing 
service connection generally requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in- service disease or injury and 
the present disability.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  However, if a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) and as revised by 71 
Fed. Reg. 52744-52747 (final rule revising § 3.310 to conform to 
the United Stated Court of Appeals for Veterans Claims (Court) 
holding in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc)).

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that he has lumbar radiculopathy that is 
caused by his service-connected lumbosacral myositis disability.  
He does not contend, however, and the evidence does not show, 
that he experienced lumbar radiculopathy while serving in the 
ARNG.  Therefore, absent such evidence, service connection for 
lumbar radiculopathy on a direct basis is not warranted.  See 
Rabideau, 2 Vet. App. at 144, and Brammer, 3 Vet. App. at 225.  

Furthermore, on the most recent VA examination of August 2009, VA 
examiner found no evidence of lumbar radiculopathy.  A review of 
the Veteran's medical history as it pertains to the claimed 
lumbar radiculopathy disorder reveals that in 1971 the Veteran 
received VA inpatient treatment for a low back disability 
diagnosed at that time as myositis of the lumbosacral 
paravertebral.  The hospital summary report revealed a normal 
nerve conduction velocity in both legs, and there was no muscular 
weakness or atrophy of the legs.  Deep tendon reflexes and 
sensation were normal.  Thus, lumbar radiculopathy was not shown.  

On VA compensation examination of the spine in July 2001 the 
Veteran complained of occasional radiation and pain down the left 
lower extremity associated with cramps and stiffness of the back.  
At that examination he reported that pain radiates down to his 
foot.  He also reported numbness of the left lower extremity.  
Neurological examination was essentially normal.  The diagnosis, 
in pertinent part, was left L1 radiculopathy.  It is noted that 
the Veteran's medical records were not available for review at 
the time of the examination.  

In August 2001 the same VA examiner, who examined the Veteran in 
July 2001, conducted a review of the Veteran's claims folder, 
which included service medical records and the previous VA 
compensation examination of July 2001.  Upon his review of the 
records the examiner noted that it was he who had examined the 
Veteran in July 2001.  Here, he opined that although the Veteran 
was found to have clinical L1 radiculopathy, it is apparently not 
related to his service-connected lumbosacral myositis.  The 
rationale for this opinion was that the Veteran had a normal EMG 
[electromyography] nerve conduction study at the time when he was 
service-connected for a low back disability.  In addition, 
subsequent EMG nerve conduction studies in 1994 also revealed 
normal studies.  The examiner commented that for the past thirty 
years the Veteran had been found without neurological deficits 
until July 2001 which is thirty years after the original service 
connection due to low back myositis.  He concluded that the 
clinical L1 radiculopathy is not related to the service-connected 
back disability.  

The same VA examiner that conducted the July 2001 compensation 
examination of the Veteran and the August 2001 review performed a 
"record-only" evaluation in November 2001 in the Veteran's 
case.  The examiner stated, "In other words from the evidence in 
patients C.F. [claims folder] and S.M.R. [service medical 
records] there is not enough evidence to say that the clinical L1 
radiculopathy is related to service connected L-S paravertebral 
myositis.  L1 radiculopathy is not related to service connected 
L-S paravertebral myositis." 

A VA Medical Center (MC) physical medicine and rehabilitation 
outpatient note dated in January 2002 shows the Veteran had 
complaints of low back pain that radiates down the left lower 
extremity with numbness and paresthesias.  The impression was 
chronic low back pain with left lower extremity radiation.  
VA compensation examination of the spine, which included review 
of the Veteran's medical records was conducted in August 2003.  
The Veteran underwent neurological testing.  The diagnosis was 
lumbosacral paravertebral myositis.  No diagnosis was rendered 
pertinent to lumbar radiculopathy.  

In November 2005 the Veteran had a VA compensation examination 
for peripheral nerves.  The examiner noted review of the claims 
folder and service medical records.  At the examination the 
Veteran reported a loss of motor and sensory function of the 
right lower extremity.  The examiner's medical opinion in this 
instance was that the Veteran's complaint of loss of sensory and 
motor function in the right leg is not caused or aggravated by 
his service-connected back disability.  He stated that there is 
no evidence on clinical examination of radiculopathy on either 
side.  In fact, findings in the right leg were normal and 
findings in the left leg do not correlate with a specific 
anatomical lesion.  He stated further that deficits in manual 
muscle testing were related to pain in the back as referred to by 
the Veteran, but no objective evidence of weakness, and the 
presence of intact reflexes also goes against a radiculopathic 
process.  Furthermore, MRI in 2003 failed to reveal any foraminal 
stenosis or associated root compression, so there is no 
structural lesion to explain the Veteran's complaints regarding 
his legs.  In addition, prior electrodiagnostic studies go 
against a radiculopathy or sciatic nerve injury as a cause for 
complaints in the legs.  The examiner stated that prior 
neurologic examinations have been consistently normal in the 
right side and with variable findings in the left side.  The 
examiner concluded that there was no objective deficits in the 
lower extremities found on examination.

In April 2008 the Veteran had a VA compensation examination for 
the spine for an increased evaluation for his service-connected 
lumbosacral spine disability.  The claims folder was not 
available to the examiner, but it was noted that medical records 
were reviewed.  The Veteran complained of left leg weakness and 
numbness, which had been present for several years.  A 
neurological examination was performed.  The examiner diagnosed 
left lumbar radiculopathy, associated with low back pain.

VA compensation examination of the spine was conducted in August 
2009 pursuant to the May 2009 Board remand, for the purpose of 
determining whether the claimed lumbar radiculopathy was caused 
or aggravated by the service-connected lumbosacral myositis.  It 
was noted that the claims folder and the medical records were 
reviewed.  The examination included neurologic testing and an MRI 
[magnetic resonance imaging].  The examiner opined that the 
Veteran's physical examination shows no evidence of lumbar 
radiculopathy and therefore an opinion concerning a relationship 
between radiculopathy and the Veteran's service-connected 
disability cannot be rendered.  The examiner's rationale for his 
opinion was that physical examination and imaging studies were 
negative for herniated disc and lumbar radiculopathy.

In light of the foregoing, the Board finds that the medical 
findings are in conflict as to whether the Veteran actually has 
lumbar radiculopathy.  As noted earlier, VA examiner in August 
2009 determined that there was no evidence of radiculopathy.  VA 
examiner in November 2005, found the same upon conducting a 
peripheral nerves examination.  The Board affords the opinion of 
both examiners high probative value because they reviewed the 
claims folder and each examiner interviewed the Veteran, as well 
as conducted a detailed physical examination, performed the 
pertinent test and provided a rationale for the conclusion 
reached.  In addition, there is no indication that the VA 
examiners were not aware of the Veteran's past medical history or 
that they misstated any relevant fact.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As these VA examiners have determined 
that the Veteran does not have lumbar radiculopathy, he does not 
have a current disability and without a current disability there 
can be no valid claim and the claim for service connection must 
be denied.  See Davidson, 581 F.3d 1313; see also Brammer, 3 Vet. 
App. 223; Rabideau, 2 Vet. App. 141.

To the extent that the Veteran has been diagnosed with lumbar 
radiculopathy, it is not shown that neurological manifestations 
are related to service-connected disability.  VA examiner that 
examined the Veteran in July 2001 and conducted a review of the 
record in August and November 2001 found the Veteran had left L1 
radiculopathy; but also found that the L1 radiculopathy was not 
related to the Veteran's service-connected lumbosacral myositis.  
The Board also finds the opinion of this VA examiner highly 
probative because he reviewed the claims folder, referred to the 
Veteran's past relevant medical history, interviewed the Veteran 
as well as conducted a detailed physical examination.  In 
addition, he provided a rationale for his opinion.  See Barr, 21 
Vet. App. 303.  The fact that the record shows a diagnosis of 
lumbar radiculopathy is not enough to warrant service connection.  
As there is probative medical evidence that the Veteran's lumbar 
radiculopathy is not caused by his service-connected back 
disability, his claim for service connection for lumbar 
radiculopathy as secondary to the service-connected lumbosacral 
myositis must be denied.

The VA examiner in April 2008 diagnosed left lumbar radiculopathy 
and associated it with low back pain.  However, the Board accords 
such opinion little probative weight because the examiner did not 
review the claims folder or cite to any other clinical records 
review and there is no rationale provided for the opinion.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the 
probative value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed).  A clear preponderance of the evidence is against 
relating lumbar radiculopathy to service or to service-connected 
disability.  See McCain v. Nicholson, 21 Vet. App. 319 (2007).  

The Board observes that medical evidence generally is required to 
establish a medical diagnosis or to address questions of medical 
causation.  Lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  The Veteran therefore is 
competent to describe the symptoms which he has experienced.  He 
has not been shown, however, to have the expertise required to 
distinguish the type of neurologic disease or disability that 
causes the symptoms or any causal relationship between his 
service-connected disability and the claimed radiculopathy.  
While the Veteran's contentions have been considered carefully, 
these contentions are outweighed by the medical evidence of 
record.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. 49.


ORDER

Service connection for lumbar radiculopathy secondary to the 
service-connected lumbosacral myositis is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


